Citation Nr: 0730165	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO denied service connection 
for hearing loss, tinnitus, and post-traumatic stress 
disorder (PTSD).  The RO awarded service connection for 
depressive disorder and assigned a 30 percent rating 
effective August 2004.  

The veteran filed a notice of disagreement in May 2005.  A 
statement of the case (SOC) was issued in March 2006.  The 
veteran indicated in his May 2006 VA Form 9, Appeal to Board, 
that he was not appealing the claim of entitlement to service 
connection for PTSD.  As such, the claim is no longer in 
appellate status.  38 C.F.R. § 20.302(b).

Additional evidence was submitted after the December 2006 
supplemental statement of the case (SSOC) was issued.  The 
veteran waived initial RO consideration of the newly 
submitted evidence.  Therefore, the Board shall consider the 
evidence in support of the claims currently on appeal.  
38 C.F.R. § 20.1304(c).

The veteran presented testimony before the Board in May 2007.  
The transcript has been obtained and associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The Board has undertaken a preliminary review of the claims 
file and has discovered that there are outstanding VA 
outpatient treatment records.  In his May 2005 notice of 
disagreement, the veteran indicated that he reported hearing 
loss to VA treatment providers in 1974.  During his May 2007 
video conference hearing, the veteran testified that he was 
treated at the Wilkes-Barre VAMC every three weeks and at the 
Scranton VA Outreach once a week for his depression.  It 
appears the veteran may be referring to the Scranton Vet 
Center.

It does not appear that the RO made attempts to obtain 
relevant VA outpatient treatment records for hearing 
disability since 1974.  There are no records dated between 
November 2006 and April 2007 or after May 2007 from the 
Wilkes-Barre VAMC.  Finally, it does not appear that records 
from the Scranton Vet Center have been requested.  Such 
identified records must be obtained upon remand.  38 C.F.R. 
§ 3.159(c)(2).

With regard to the claims of entitlement to service 
connection for hearing loss and tinnitus, the veteran's 
military service encompassed some measure of noise exposure 
while performing duties during his attachment to the supply 
squadron in Vietnam.  Private treatment records from Asby and 
Zeigler Audiology Associates reveal the veteran has been 
diagnosed with a "severe hearing handicap."  Thus, a remand 
is necessary for a medical specialist to express an opinion 
as to whether any currently diagnosed hearing loss and/or 
tinnitus is related to his period of military service.

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled is required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record   

Finally, the notice requirements of the VCAA require VA to 
notify the veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Board notes a VCAA letter was issued prior to the March 
2005 rating decision which awarded service connection for 
depressive disorder; however, he has not been provided VCAA 
notice on his claim for an increased initial rating for 
depression.  On remand, the AMC/RO should provide corrective 
VCAA notice. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), concerning his 
claim for an increased initial rating for 
depression.  

2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, who have treated him for 
hearing loss and tinnitus since his 
discharge from service.  Specifically, 
the veteran should be asked to provide 
the name of the VA medical facility where 
he sought treatment for hearing loss in 
1974.  If the veteran responds, such 
records should be requested.  Further, 
after securing any necessary release, the 
AMC/RO should request records from any 
private treatment providers adequately 
identified by the veteran, which are not 
already contained in the claims file.

3.  Obtain treatment records from the 
Scranton Vet Center dating since 2003, 
and VA outpatient records dated since 
November 2006 from the Wilkes-Barre VA 
Medical Center.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.

4.  If the AMC/RO is unable to obtain any 
of the relevant records sought, notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim pursuant 
to 38 U.S.C.A. § 5103A(b)(2).

5.  Schedule the veteran for a VA 
audiology examination to determine the 
nature of any currently diagnosed hearing 
loss and/or tinnitus, and for an opinion 
as to whether either disorder is related 
to service.  Specifically, following 
review of the claims file and examination 
of the veteran, the examiner should 
indicate whether any currently diagnosed 
hearing loss and/or tinnitus is at least 
as likely as not related to noise 
exposure in service.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
also should provide complete rationale 
for all conclusions reached.

6.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



